Citation Nr: 0948448	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-39 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that assigned an initial rating 
of 10 percent for PTSD from May 25, 2005.  In an October 2006 
rating decision, the RO granted an increased rating of 30 
percent for the disability from the effective date of service 
connection.  The increase does not represent a complete grant 
of the benefit sought on appeal.  


REMAND

The Veteran reportedly is followed by his private 
psychiatrist on a monthly basis, but no records of such 
treatment for the period since April 2006 have been obtained.  

The Board also notes that the Veteran's private psychiatrist 
has reported that the Veteran also has chronic major 
depression and that his symptoms include hallucinations and 
suicidal ideation.  He has assigned a Global Assessment of 
Functioning (GAF) score as low as 40.  No such diagnosis was 
rendered and no such symptoms were noted on the Veteran's VA 
psychiatric examination in October 2005, and the VA examiner 
assigned a significantly higher GAF score of 56.  Moreover, 
the Veteran has not been afforded a VA examination to 
determine the current degree of severity of his PTSD since 
the October 2005 examination.

In light of these circumstances, the Board has determined 
that further development of the record is required to comply 
with VA's duty to assist the Veteran in the development of 
his claim.


Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his psychiatric disability during the 
period of this claim, to include the 
records of Dr. E.W.H.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of any pertinent VA medical 
records for the period since July 2006.  
If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a psychiatrist or 
psychologist.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability.  In addition, the 
examiner should provide a GAF score with 
an explanation of the significance of the 
score assigned. 

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from those of any other 
psychiatric disorder found to be present.  

In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or worsened by service-connected 
disability.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

